AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 3:21-cv-257-KAC-HBG

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, ifany) John R. Cheadle, Jr.

 

was received by me on (date) 07/16/2021

Date:

a I personally served the summons on the individual at (place) 5115 Maryland Way, Brentwood, TN 37027

 

on (date) 07/19/2021 > OF

© I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

On (date) 3 or
( I returned the summons unexecuted because 3; or
1 Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

07/27/2021 s/ Alan C. Lee

 

Server’s signature

Alan C. Lee, Attorney for Plaintiff
Printed name and title

 

PO Box 1357, Talbott, TN 37877-1357

 

Server’s address

Additional information regarding attempted service, etc:

Case 3:21-cv-00257-KAC-HBG Document6 Filed 07/27/21 Page1of3 PagelD #: 34
AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of Tennessee

April K. Lentz

 

Plaintiff(s)
Vv.

John R. Cheadle, Jr.

Civil Action No. 3:21-CV-257

 

Defendant(s)

Nee Ne Ne Ne Ne Ne ee ee ee ee ee ee”

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) John R. Cheadle, Jr.
clo Cheadle Law
2404 Crestmoor Road
Nashville, TN 37215-2006

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Alan C. Lee, Attorney

PO Box 1357
Talbott, TN 37877-1357

| If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

_CLERK OF COURT *

   
  

Date: 7/16/2021

_—

Signature of Clerk or Deputy Clerk

Case 3:21-cv-00257-KAC-HBG Document 2 Filed 07/16/21 Page1of2 PagelD #: 27

Case 3:21-cv-00257-KAC-HBG Document6 Filed 07/27/21 Page 2of3 PagelD #: 35
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 3:21-CV-257

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

 

was received by me on (date)

Date:

© I personally served the summons on the individual at (place)

 

on (date) 3 or

(9 I left the summons at the individual’s residence or usual place of abode with (name)
, @ person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

(1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

On (date) 5; or
0 I returned the summons unexecuted because 3 or
Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

 

Server’s signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:

Case 3:21-cv-00257-KAC-HBG Document 2 Filed 07/16/21 Page 2of2 PagelD #: 28

Case 3:21-cv-00257-KAC-HBG Document6 Filed 07/27/21 Page 3of3 PagelD #: 36
